Citation Nr: 0944401	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1966 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in May 2004.  A transcript of the hearing is of 
record.

The case was remanded by the Board in July 2006 following the 
reopening of the Veteran's claim.  On remand, the RO was 
instructed to search for inpatient treatment records from 
hospitalization in February 1967, request all VA treatment 
records from 1967 to the present, send the Veteran an 
appropriate stressor development letter, and obtain a VA 
psychiatric examination if warranted.  Review of the record 
indicates that the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Veteran has submitted new evidence in the form of VA 
treatment records and a letter from a VA physician, which 
relate to the issue on appeal.  The Veteran specifically 
waived his right to have the RO consider this evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2009).  


FINDING OF FACT

The Veteran's claimed stressors for his claim for PTSD have 
not been corroborated. 



CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Merits of the Claim

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The Veteran contends that he has PTSD as the result of 
physical and sexual assaults while in service.  He contends 
that he was wrongfully accused of being in a fight and was 
sentenced for a few months to a correctional facility; while 
in the facility, he was physically and sexually assaulted.  
Personnel records dated in January 1967 show that he was in a 
fight and was sentenced to correctional custody of seven 
days, with four days suspended.  No other disciplinary 
actions are shown.  His service treatment records (STRs) show 
no diagnosis of, or treatment for, PTSD or any other 
psychiatric disorders.  His STRs show that he was seen on 
several occasions for a fever of undetermined origin, viral 
bronchitis, and pneumonia.  There are no contemporaneous 
service treatment or personnel records that acknowledge any 
physical or sexual assault, and the appellant did not tell 
anyone for some time.  The Board notes that when the Veteran 
first filed for service connection for psychiatric disability 
in 1973, he did not contend any physical or sexual assault.  
If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2009).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

Medical records in the claims file date from shortly after 
the Veteran's period of service.  In October 1973, he was 
hospitalized for agitated depression.  He was hospitalized in 
1977 and 1982 for substance abuse and a borderline 
personality disorder.  Nowhere in these records is there any 
history by the Veteran of physical or sexual abuse during 
service.  In 1977, he stated that he felt "pressure" in the 
service.

Of record are numerous VA treatment records dated through 
June 2008.  The records show diagnoses of, and treatment for, 
PTSD.  A record dated in November 2002 shows that the Veteran 
was overheard on the telephone by a psychology intern where 
he described in intricate detail the necessary steps to 
getting compensation for PTSD, even going so far as to name a 
specific dollar amount for PTSD that he was planning to 
receive.  He was also overheard to discuss a plan, which 
involved completing a residential PTSD program, which he 
seemed to believe would allow him to submit a successful 
claim.  A letter dated in July 2008 from a VA psychologist 
shows that while the Veteran was opined to have PTSD, his 
reports of what actually happened in the military could not 
be verified, although his symptoms and clinical picture were 
consistent with the report.  Letters dated in July 2008, 
October 2008, and January 2009 from another VA physician 
reveal that the Veteran was firmly believed to have been a 
victim of military sexual assault.  The January 2009 letter 
indicates that the physician did not consider it to be an 
issue of how many days the Veteran spent in a correctional 
facility in service.

The Veteran was afforded a VA examination in December 2008.  
His claims file was reviewed.  Following an exhaustive 
examination, the examiner opined that a PTSD diagnosis could 
not be made.  The rationale was that the Veteran's subjective 
reports could not be substantiated with objective evidence, 
and that his reported trauma had inconsistencies.  The 
examiner noted that the Veteran reported being in 
correctional custody for months, when in reality, it was only 
for a few days.  Additionally, the Veteran reported the name 
of a sergeant who was a witness to the abuse, yet other 
documents completed by the Veteran named the sergeant as the 
perpetrator of the abuse.  The examiner also noted a 
treatment record that indicated that the Veteran was 
overheard on the telephone by a psychology intern in 2002 to 
be reviewing the process for obtaining service connection for 
PTSD.  The examiner opined that there was no evidence of 
personal trauma.  The examiner further opined that the 
Veteran was less than forthright during the examination and 
was not considered to be a reliable source of information.  
The examiner also noted that the Veteran's inconsistencies 
might have been due to cognitive impairment.

The VA medical records show that the Veteran was hospitalized 
in October and November 2002, for a variety of personal 
reasons (relationship problems, job loss, etc.) and for 
relapse of substance abuse problems.  No mention was made by 
the Veteran of any problems during his military service, any 
nightmares regarding his service, or any history of prior 
sexual assault.  A note dated November 25, 2002, contains a 
detailed discussion of the Veteran's history during that 
hospitalization.  For example, even though he reported 
increasing nightmares, he provided no detail as to the 
content of these nightmares or the traumatic situation.  The 
Veteran reported that the alleged abuse by his former drill 
instructor was not the "most traumatic part of this whole 
chain of events," but that he was having difficulty 
controlling his bodily functions while sleeping.  

The author of this note, a psychology intern, states that the 
Veteran "steadfastly" denied any knowledge of the VA 
compensation process for veterans with PTSD, which the intern 
knew was false.  The Veteran had conducted a phone 
conversation just outside the intern's office door, not 
knowing that she could overhear the conversation, wherein he 
"described in intricate detail the necessary steps to 
getting compensation for PTSD, even going so far as to name a 
specific dollar amount (80,000 dollars) that he is planning 
to receive."  The intern also noted that the Veteran also, 
during the conversation, stated a "plan which involved 
completing the residential PTSD program," as he seemed to 
believe this would allow him to submit a more successful PTSD 
claim. 

Here, the evidence does show that the Veteran has been 
diagnosed with PTSD; the Board does not dispute that the 
Veteran has a current disability.  However, the evidence does 
not show a confirmed stressor.  The Veteran contends that he 
was physically and sexually assaulted while in service.  
However, while the Veteran is competent to testify regarding 
what he experienced in service, the Board does not find him 
to be credible.  Credibility is an adjudicative, not a 
medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's statements are 
inconsistency.  

One of the Veteran's statements is outright false.  The 
Veteran contends that he was in correctional custody for 
months; however, personnel records show correctional custody 
of seven days, with four days suspended.  

There are numerous inconsistencies in the record of the 
Veteran's alleged service-related stressors.  The Veteran 
initially filed for service connection for a psychiatric 
disability in 1973.  No mention of physical or sexual assault 
was made at that time.  The Veteran did not begin to contend 
that he was assaulted in service until he filed a claim in 
November 2002.  At that time, he only stated that a 
particular sergeant made him hold a duffel bag and would hit 
him.  In some statements the Veteran names a particular 
sergeant as a witness to the abuse, yet other documents 
completed by the Veteran named the sergeant as the 
perpetrator of the abuse.  In January 2003, he stated that 
this sergeant verbally and physically abused him.  
Approximately a year after filing his claim, the Veteran 
changed his story from one of being hit to one of being 
raped.  In a June 2004 VA record, he reports repeatedly being 
raped with a duffel bag over his face.  However, it must be 
noted that the Veteran has, at other times, reported no 
actual knowledge that any rape or sexual assault occurred.  
At a hearing in May 2004, he testified that he was hit while 
holding a duffel bag over his head, and maybe "other 
things" happened.  In an October 2003 VA treatment record, 
he states he knew he must have been sexually abused during 
service because his "butt" was hurting.  

The VA examiner in 2008 did not find the Veteran to be 
credible, as shown by the inability to diagnose PTSD because 
of the Veteran's extensive inconsistencies.  The Board 
agrees.  

Besides inconsistencies in the Veteran's statements, the 
Board also finds the Veteran to lack credibility due to the 
November 2002 treatment record that suggests a plan to obtain 
compensation for PTSD.  The author of that note thoroughly 
and convincingly detailed statements the Veteran had made, 
and such statements were made contemporaneous in time with 
his filing of a VA claim.  

Regardless of whether the Veteran is purposely providing a 
false history or unintentionally doing so because of some 
cognitive impairment, the ultimate conclusion is that his 
statements are simply not credible evidence.  Moreover, to a 
large extent, as discussed above, there are objective 
documents that clearly refute his reported history.  Because 
of the inconsistency, and the lack of any corroborating 
evidence, the Board finds that the appellant's allegations 
have limited, if any, probative value.

In this case, the only evidence of the Veteran's stressors is 
the Veteran's own contentions; as noted above, the Veteran is 
not credible and his contentions are therefore not 
persuasive.  A thorough review of the claims file, including 
the Veteran's personnel records, does not show any evidence 
that corroborates the Veteran's claimed stressors.  While the 
Board acknowledges the VA physician's opinion in the January 
2009 letter that the Veteran's stressors were firmly 
believed, this opinion does not corroborate the Veteran's 
stressors, as the physician made the opinion based on 
treatment of the Veteran, including the Veteran's own 
statements, which are not credible.  The Veteran's reported 
stressors have not been confirmed.

In sum, an essential requirement for service connection is 
not met, namely a finding of an in-service stressor.  See 38 
C.F.R. § 3.304(f).  As the claim fails for lack of a 
credible, verified stressor, further inquiry into a nexus 
between the PTSD and the stressor is moot.

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to etiology of a disability have 
no probative value.

The Board finds that the preponderance of the evidence is 
against the appellant's PTSD claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, before the AOJ's initial adjudication of the claim, and 
again in July 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the Veteran's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-
service medical records, and secured a VA examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was not met.

A VA opinion with respect to the issue on appeal was obtained 
in December 2008.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the December 2008 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides an explanation for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


